To compel respondent to permit relator, who is engaged in tbe business of making abstracts of titles to land, to inspect, examine and copy from file No. 8982, and from any other files in bis office.
Tbe circuit judge denied tbe writ. Affirmed, witb costs, July 28, 1896.
- Held, that until a case has been before tbe court for some judicial action, tbe files and records therein are not public records, and that th§re was no showing for such a necessity as established a legal right to inspect tbe record referred to.